1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   T.G., et al.,                                     )   Case No.: 1:18-cv-0257 - JLT
                                                       )
12                   Plaintiffs,                       )   ORDER DIRECTING PLAINTIFF P.P. TO FILE A
                                                       )   MOTION FOR APPOINTMENT OF A
13           v.                                        )   GUARDIAN AD LITEM
                                                       )
14   KERN COUNTY, et al.,                              )
                                                       )
15                   Defendants.                       )
                                                       )
16                                                     )
17           Plaintiffs assert they suffered violations of their civil rights and discrimination due to their
18   disabilities while held at Kern County’s juvenile detention facilities. The Court’s review of the docket
19   and reveals that the minor plaintiffs did not seek appointment of guardian ad litems to bring their
20   claims. Because Plaintiff P.P. remains a minor, he is unable to prosecute the claims presented, and his
21   claims may only be brought “by a next friend or a guardian ad litem.” See Fed. R. Civ. P. 17(c)(2).
22           In addition, pursuant to Local Rule 202,
23           Upon commencement of an action or upon initial appearance in defense of an action by
             or on behalf of a minor or incompetent person, the attorney representing the minor or
24           incompetent person shall present (1) appropriate evidence of the appointment of a
             representative for the minor or incompetent person under state law or (2) a motion for
25           the appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to
             the Court that no such appointment is necessary to ensure adequate representation of
26           the minor or incompetent person.
27   Id. (citing Fed. R. Civ. P. 17(c)). However, there is no evidence identified of the appointment of a
28   representative for the minor child, and no showing that such an appointment is not necessary. Thus, a

                                                           1
1    guardian ad litem must be appointed for Plaintiff P.P. to continue as a named plaintiff in this action.

2           Accordingly, the Court ORDERS: Plaintiff P.P. SHALL file a motion for Rebecca P. to be

3    appointed as his guardian ad litem no later than October 8, 2019.

4
5    IT IS SO ORDERED.

6       Dated:     October 1, 2019                             /s/ Jennifer L. Thurston
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
